NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KAREN MATHIAS HUGHES,                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-618
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.